                 Case 1:20-mc-00090-DAD Document 2 Filed 10/09/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-MC-00090-DAD

12                                 Plaintiff,            STIPULATION AND ORDER EXTENDING TIME
                                                         FOR FILING A COMPLAINT FOR FORFEITURE
13                          v.                           AND/OR TO OBTAIN AN INDICTMENT
                                                         ALLEGING FORFEITURE
14
     APPROXIMATELY $7,500.00 IN U.S.
15   CURRENCY, and

16   APPROXIMATELY $2,920.00 IN U.S.
     CURRENCY,
17
                                  Defendants.
18

19          The United States of America and potential claimants Brandon Jones and Kiaundra Crawford

20 (“potential claimants”), by and through their counsel, do agree and STIPULATE as follows:

21          1.      On or about July 8, 2020, potential claimants filed a claim in the administrative forfeiture

22 proceeding with the Federal Bureau of Investigation with respect to the approximately $7,500.00 in U.S.

23 Currency and approximately $2,920.00 in U.S. Currency (hereafter “defendant currency”), which was

24 seized on May 12, 2020.

25          2.      The Federal Bureau of Investigation has sent the written notice of intent to forfeit

26 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any
27 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

28 than the potential claimants have filed a claim to the defendant currency as required by law in the

      STIPULATION AND ORDER EXTENDING TIME FOR
      FILING A COMPLAINT AND/OR TO OBTAIN AN              1
30    INDICTMENT ALLEGING FORFEITURE
                 Case 1:20-mc-00090-DAD Document 2 Filed 10/09/20 Page 2 of 2

 1 administrative forfeiture proceeding.

 2          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 3 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 4 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 5 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 6 the parties. That deadline is October 6, 2020.

 7          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 8 January 4, 2021, the time in which the United States is required to file a civil complaint forfeiture

 9 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

10 subject to forfeiture.

11          5.      Accordingly, the parties agree that the deadline by which the United States shall be

12 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

13 alleging that the defendant currency is subject to forfeiture shall be extended to January 4, 2021.

14    Dated: October 6, 2020                                 MCGREGOR W. SCOTT
                                                             United States Attorney
15
                                                      By: /s/ Kevin C. Khasigian
16                                                        KEVIN C. KHASIGIAN
                                                          Assistant United States Attorney
17

18
      Dated: October 6, 2020                          By:     /s/ Brandon Jones
19                                                           BRANDON JONES
                                                             Potential Claimant
20                                                           (Signature retained by attorney)
21    Dated: October 6, 2020                           By: /s/ Kiaundra Crawford
                                                           KIAUNDRA CRAWFORD
22                                                         Potential Claimant
                                                           (Signature retained by attorney)
23

24 IT IS SO ORDERED.

25
        Dated:      October 9, 2020
26                                                     UNITED STATES DISTRICT JUDGE

27

28

      STIPULATION AND ORDER EXTENDING TIME FOR
      FILING A COMPLAINT AND/OR TO OBTAIN AN             2
30    INDICTMENT ALLEGING FORFEITURE
